      Case 4:21-cv-00064-CDL-MSH Document 4 Filed 06/02/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

DESJUAN MALIK JONES,              :
                                  :
                 Petitioner,      :
                                  :
            V.                    :
                                  :               NO. 4:21-cv-00064-CDL-MSH
Sheriff GREG COUNTRYMAN,          :
                                  :
                 Respondent.      :
_________________________________ :

               ORDER AND RECOMMENDATION OF DISMISSAL

       Petitioner Desjuan Malik Jones, a prisoner in the Muscogee County Jail in

Columbus, Georgia, has filed a petition for writ of habeas corpus. Pet. for Writ of Habeas

Corpus, ECF No. 1. Although Petitioner filed his petition on the form for a proceeding

under 28 U.S.C. § 2241, he indicates that he is currently serving a sentence from the

Superior Court of Harris County, Georgia, which is the sentence that he is challenging

through this petition. Id. at 1. Thus, Petitioner’s petition falls under 28 U.S.C. § 2254.

       Petitioner has also filed a motion to proceed without prepayment of the filing fee.

Mot. for Leave to Proceed In Forma Pauperis, ECF No. 3. Because it appears that

Petitioner is unable to prepay the filing fee, his motion to proceed in forma pauperis (“IFP”)

is now GRANTED. Id. It is RECOMMENDED, however, that the habeas corpus

petition be DISMISSED WITHOUT PREJUDICE because Petitioner has not exhausted

available state remedies, as discussed below.        It is also RECOMMENDED that a

certificate of appealability (“COA”) and any motion to proceed IFP on appeal be DENIED.
       Case 4:21-cv-00064-CDL-MSH Document 4 Filed 06/02/21 Page 2 of 5




                    PRELIMINARY REVIEW OF THE PETITION


       Rule 4 of the Rules Governing § 2254 Cases 1 requires district courts to dismiss

habeas corpus petitions without ordering the State to respond “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief.” Paez v.

Sec’y, Fla. Dep’t of Corrs., 947 F.3d 649, 653 (11th Cir. 2020) (quoting Rule 4). This

preliminary review calls on a district court to screen the petition prior to service and dismiss

the petition, sua sponte, upon a determination that it contains no meritorious claim for

relief. See Rules Governing § 2254 Cases, Rule 4 advisory committee notes (providing

that “it is the duty of the court to screen out frivolous applications”). This procedure

serves to “eliminate the burden that would be placed on the respondent by ordering an

unnecessary answer.” Id.

       To survive a Rule 4 review, a habeas petition must set forth facts that, if true, would

establish a constitutional violation entitling the petitioner to relief. Paez, 947 F.3d at 653

(citing Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011) (holding that a § 2254 petition

must comply with the “fact pleading requirements of [Habeas] Rule 2(c) and (d)” to survive

dismissal under Rule 4)). A dismissal may be appropriate either on the merits or on a

finding that the petition is procedurally barred or for both reasons. Paez, 947 F.3d at 649;

Rohda v. Gordy, No. CA 14-0169-WS-C, 2014 WL 2616627, at *1 (S.D. Ala. June 12,

2014) (holding that “federal courts are authorized to raise the exhaustion issue sua sponte”)

(citing McNair v. Campbell, 416 F.3d 1291, 1304 (11th Cir. 2005)).

       Before a petitioner may seek federal habeas relief, he must exhaust his state court

1
   As noted above, Petitioner filed his petition on a § 2241 form, rather than a § 2254 form.
Regardless of whether the petition is considered under § 2241 or § 2254, the Rules Governing
§ 2254 Cases apply in either situation. See Rule 1(b) of the Rules Governing § 2254 cases.
                                                2
       Case 4:21-cv-00064-CDL-MSH Document 4 Filed 06/02/21 Page 3 of 5




remedies. See 28 U.S.C. § 2254(b)(1)(A); see also Isaac v. Augusta SMP Warden, 470 F.

App’x 816, 818 (11th Cir. 2012) (per curiam) (“Before bringing a habeas action in federal

court, however, the petitioner must exhaust all state court remedies that are available for

challenging his conviction, either on direct appeal or in a state post-conviction motion.”);

Thomas v. Crosby, 371 F.3d 782, 812 (11th Cir. 2004) (explaining that “[a]mong the most

fundamental common law requirements of § 2241 is that petitioners must first exhaust their

state court remedies”). If a petitioner fails to exhaust state remedies, the district court

should dismiss the petition without prejudice to allow exhaustion. See Isaac, 470 F.

App’x at 818 (citing Rose v. Lundy, 455 U.S. 509, 519–20 (1982)). A petitioner “shall not

be deemed to have exhausted” the available state court remedies “if he has the right under

the law of the State to raise, by any available procedure,” the claims he has presented in

his federal habeas petition. 28 U.S.C. § 2254(c).

       Here, it “plainly appears” on the face of the petition that Petitioner has not exhausted

his state remedies. R 4, Rules Governing § 2254 Cases. In particular, in response to

questions on the petition, Petitioner indicates that he did not file a direct appeal or any state

court habeas corpus petitions challenging his conviction or sentence. Pet. for Writ of

Habeas Corpus 2-5, ECF No. 1. Moreover, with regard to each issue that he seeks to raise,

Petitioner indicates that he did not present the issue in all appeals that were available to

him. Id. at 6-7. Accordingly, it is RECOMMENDED that this 28 U.S.C. § 2254 petition

be DISMISSED WITHOUT PREJUDICE for failure to exhaust state remedies.

                         CERTIFICATE OF APPEALABILITY AND
                          LEAVE TO PROCEED IFP ON APPEAL

       A prisoner seeking to appeal a district court’s final order denying his petition for a

                                               3
      Case 4:21-cv-00064-CDL-MSH Document 4 Filed 06/02/21 Page 4 of 5




writ of habeas corpus has no absolute entitlement to appeal but must obtain a certificate of

appealability (“COA”). 28 U.S.C. § 2253(c)(1)(A). Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts provides that “[t]he district court

must issue or deny a [COA] when it enters a final order adverse to the applicant,” and if a

COA is issued, “the court must state the specific issue or issues that satisfy the showing

required by 28 U.S.C. § 2253(c)(2).”

       Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” This requires a

demonstration that “jurists of reason could disagree with the district court’s resolution of

[a petitioner’s] constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 327 (2003). When the Court denies a habeas petition on procedural grounds without

reaching the underlying constitutional claims, as in this case, the petitioner must show that

“jurists of reason would find it debatable whether the district court was correct in its

procedural ruling”; and (2) “jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

473, 484 (2000).

       Petitioner has not made these showings. Therefore, it is RECOMMENDED that

Petitioner be DENIED a COA. Additionally, because there are no non-frivolous issues

to raise on appeal, an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Accordingly, it is also RECOMMENDED that any motion to proceed IFP on appeal be
                                              4
       Case 4:21-cv-00064-CDL-MSH Document 4 Filed 06/02/21 Page 5 of 5




DENIED.

                                       OBJECTIONS

       Pursuant to 28 U.S.C. § 636(b)(1), Plaintiff may serve and file written objections to

this Recommendation with the Honorable Clay Land, United States District Judge,

WITHIN FOURTEEN (14) DAYS after being served with a copy of this

Recommendation.       Plaintiff may seek an extension of time in which to file written

objections, provided a request for an extension is filed prior to the deadline for filing written

objections. Failure to object in accordance with the provisions of § 636(b)(1) waives the

right to challenge on appeal the district judge’s order based on factual and legal conclusions

to which no objection was timely made. See 11th Cir. R. 3-1.

       SO ORDERED and RECOMMENDED, this 2nd day of June, 2021.


                                            /s/ Stephen Hyles
                                            UNITED STATES MAGISTRATE JUDGE




                                               5
